Citation Nr: 0504318	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

In January 2004, the Board denied entitlement to service 
connection for bilateral hearing loss.  The appellant 
subsequently appealed this matter to the United States Court 
of Appeals for Veterans Claims (Court).

In October 2004, a Motion for Joint Remand was filed 
requesting that the Court vacate the January 2004 decision 
and that the matter be returned to the Board for the issuance 
of another decision discussing the August 2001 opinion of the 
veteran's private physician.  In November 2004, the Court 
granted the joint motion and ordered that the January 2004 
decision be vacated.  

The Board will now address this issue as if it were before it 
in the first instance.


FINDING OF FACT

The veteran's service medical records show no hearing loss 
disability as defined by the applicable VA regulation; an 
April 1970 separation audiological examination revealed some 
hearing loss in both ears; however, a reserve audiological 
evaluation performed in 1973 showed that the veteran's 
hearing was well within normal limits; a bilateral hearing 
loss disability was first shown many years post-service and 
the most probative opinion evidence weighs against a nexus 
between current hearing loss and any incident of service.    


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may  sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the November 
2002 rating determination, the January 2003 statement of the 
case, and the April 2003 supplemental statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a July 2002 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the July 2002 VCAA letter was sent to 
the appellant prior to the November 2002 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that in the October 2004 Joint Remand 
and in an October 2004 letter from the Board, the veteran and 
his representative were implicitly notified of the need to 
submit any pertinent evidence in the appellant's possession.  
The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
a VA examination that included a nexus opinion.  Moreover, 
all available pertinent records, in service, private, and VA, 
have been obtained.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).









Factual Background

A review of the veteran's service medical records reveals 
that at the time of his September 1967 enlistment 
examination, the veteran had pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5

5
LEFT
5
-5
-5

-5

At the time of the veteran's April 1970 service separation 
examination, normal findings were reported upon physical 
inspection of the ears.  An audiological evaluation performed 
at that time revealed pure tone thresholds, in decibels, of 
25, 15, 0, 30, 30, and 40 in the right ear, and 35, 15, 15, 
20, 35, and 60 in the left ear, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz. 

On his April 1970 service separation report of medical 
history, the veteran checked the "no" boxes when asked if 
he had or had ever had ear trouble or hearing loss.  

At the time of a May 1973 National Guard enlistment 
examination, an audiological evaluation revealed pure tone 
thresholds, in decibels, of 15, 10, 10, 10, 10, 10, and 10 in 
the right ear, and 15, 10, 10, 10, 10, 10, and 10, in the 
left ear at 500, 1000, 2000, 3000, 4000, 6000, and 8000 
Hertz. 

In June 2002, the veteran requested service connection for 
hearing loss.  In support of his claim, the veteran submitted 
an August 2001 report from his private physician, S. H., M.D.  
In his report, Dr. H. indicated that the veteran complained 
of severe hearing loss that was interfering a great deal with 
his ability to carry on his work as well as socially.  He 
noted that the veteran gave a history of service in Vietnam 
and exposure to explosions, firearms, and bombs.  The veteran 
reported that his right ear was severely affected at the time 
where he lost a lot of hearing.  The veteran stated that he 
had some hearing in his left ear after service but that that 
had also deteriorated.  Dr. H. noted the findings at the time 
of his examination.  Both ear canals and pinnae were normal 
and clear.  Both tympanic membranes were intact and looked 
normal.  Pure tone audiogram showed profound hearing loss in 
the right ear in all frequencies; and severe high frequency 
hearing loss in the left ear and moderate in all other 
frequencies. 

Dr. H. stated that more likely than not it appeared that the 
loss of hearing was a direct result of exposure to loud noise 
during military service.  He recommended urgent fitting with 
a suitable hearing aid on the left and a cross hearing aid 
for the right.  He noted that in his present condition, the 
veteran was subject to unavoidable hazards as he would not be 
aware of sound input from the left, right, or from behind.  

Along with his February 2003 substantive appeal, the veteran 
forwarded the results of a November 2002 private audiological 
evaluation which showed that the veteran had profound 
sensorineural hearing loss in his right ear and mild to 
severe sensorineural hearing loss in his left ear.  In the 
history section of the report, the veteran was noted to have 
had a gradual hearing loss since the 1970's and to have had 
exposure to military noise in service.  

In February 2003, the veteran was afforded a VA examination.  
The examiner noted that the veteran's C-file and medical 
records were reviewed.  He observed that the veteran's 
hearing sensitivity was audiometrically normal at 500-4000 
Hertz in both ears at the time of his September 1967 
enlistment examination.  The examiner further noted that at 
the time of the April 1970 service separation examination, 
the veteran had normal hearing sensitivity in his right ear 
from 500 through 2000 Hertz and a slight sensitivity loss 
(30dB) at 3000 and 4000 Hertz.  He also observed that the 
veteran had mild hearing loss (35dB) at 500 Hertz, normal 
hearing sensitivity from 500-3000 Hertz, and a mild hearing 
loss (35dB) at 4000 Hertz in his left ear.  

The VA examiner further noted at the time of his May 1973 
National Guard examination, the veteran had normal hearing 
from 250-8000 Hertz in both ears.  His hearing profile was 
also noted to be H-1 (normal hearing).  

The examiner indicated that the veteran complained of 
gradually increasing hearing loss in both ears, which was 
bothersome in all listening situations, since the 1970's.  
The veteran stated that after his military service (1987) 
exploratory surgery was performed on his right ear, but no 
hearing improvement resulted.  The veteran did not feel any 
hearing in his right ear.  He denied having any severe head 
injury, ear infections, serious illnesses, familial hearing 
loss, or nuclear radiation exposure.  

The veteran stated that during military service he did not 
have ear protection and was exposed to firearms, machine 
guns, mortars, firing range, hover craft, tanks, heavy 
artillery, combat explosions, demolitions, and aircraft 
engines.  The veteran further stated that in civilian life he 
used ear protection when exposed to electrical generators, 
carpentry tools, power tools, chainsaws, power lawnmower, 
farm equipment, a weedeater, and a leaf/grass blower.  

An audiogical evaluation performed at the time of the 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
35
45
75
85
90

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 78 percent in the left ear.

The examiner diagnosed the veteran as having apparent 
profound primarily sensorineural hearing loss at 500-4000 
Hertz in the right ear and mild to moderately severe 
sensorineural hearing loss from 500-1500 Hertz and severe to 
profound sensorineural hearing loss at 2000 through 4000 
Hertz in the left ear.  

The examiner stated that it was his opinion that although the 
veteran was exposed to hazardous noise during military 
service, he exited military in 1970 with only slight, 
apparently temporary, hearing impairment in either ear.  This 
was verified by audiometric records contained in the C-file.  
The examiner further observed that by 1973, when the veteran 
decided to enlist in the National Guard, audiometric tests 
showed evidence of normal hearing in both ears.  The examiner 
indicated that he could not ethically relate the present 
hearing loss status to military service based upon his review 
of these records.  

Analysis

In reviewing the record, the Board finds that, while the 
service medical records show no hearing loss disability, as 
defined by 38 C.F.R. § 3.385, an April 1970 audiological 
examination performed at the time of the veteran's separation 
from service showed some hearing loss in both ears.  Hensley, 
supra.  It is pertinent to note that almost all decibel 
levels were increased at that time when compared to the 
audiological examination performed upon entry onto active 
duty, most levels significantly so.  Moreover, as a combat 
veteran, the veteran's history of acoustic trauma is presumed 
by law.  38 U.S.C.A. § 1154(b).  However, a reserve (National 
Guard) audiological evaluation performed in May 1973 revealed 
hearing that was well within normal limits in both ears.  
Thus, it would appear at this point that the veteran's 
hearing loss shown upon separation from service was acute and 
resolved by the time he was examined in 1973.  That is, a 
chronic hearing loss was not apparent at this point in time.  
38 C.F.R. § `3.303.

Subsequently dated medical evidence reveals a bilateral 
hearing loss disability, to include a sensori-neural hearing 
deficit but, since it was first shown many years post-
service, well beyond the one-year presumption that applies to 
a neurological based hearing loss, it may not be presumed to 
have been incurred in service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  The question remains whether 
the veteran's current hearing loss disability is causally 
linked to any incident of or finding recorded during service.  

While a November 2002 private medical record includes a 
reference to gradual hearing loss since the 1970's and of the 
veteran's exposure to military noise in service, such was 
based upon history obtained from the veteran and it does not 
contain an opinion that specifically relates any current 
hearing loss disability to the veteran's period of service.  
To the extent that this statement can be construed as 
indicating hearing loss might have began during or as the 
result of service, the Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  In 
this case, while there was some indication of hearing loss at 
the time the veteran separated from service, it was not a 
disability as defined by 38 C.F.R. § 3.385and, more 
importantly, a post-service audiological examination 
performed several years after service showed improved hearing 
or hearing that was well within normal limits.

The claims file contains competent opinions that support and 
weigh against the contended causal relationship. The Court 
has held that the Board must determine how much weight is to 
be attached to each medical opinion of record.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be 
placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are two competent opinions that address the contended 
causal relationship; one contained in an August 2001 private 
medical statement and the other in a February 2003 VA 
examination report.  There are substantial and significant 
factors which favor the opinion of the February 2003 VA 
physician over the opinion of the private physician.

An August 2001 report from Dr. H contains the opinion that it 
was more likely than not the veteran's loss of hearing was a 
direct result of exposure to loud noise during military 
service.  This opinion was proffered by a physician and the 
link to acoustic trauma is a rationale that supports the 
opinion, although it was also not based upon a complete 
review of all of the relevant medical evidence of record, to 
include the subsequent normal National Guard audiological 
examination.  Nevertheless, Dr. H's  opinion is competent 
evidence that supports the veteran's claim.  

Following the February 2003 VA audiological examination, a VA 
physician opined that the veteran's current hearing loss was 
nor related to service.  In contrast to the August 2001 
opinion, the VA physician's opinion was based upon a review 
of all of the relevant medical evidence in the veteran's 
claims folder, including audiometric results reported at the 
time of the veteran's April 1967 enlistment examination, 
September 1970 service separation examination, the March 1973 
National Guard audiological evaluation.  In reaching his 
conclusion that the veteran's current hearing loss was not 
related to his period of service, the examiner noted that 
while the veteran exited military service with only slight, 
apparently temporary, hearing impairment in either ear, which 
was confirmed by his records, he was found to have normal 
hearing in both ears at the time of his March 1973 enlistment 
examination.  The Board finds that this opinion is more 
probative as it was based upon a review of the relevant 
medical evidence in the claims folder.  Moreover, in reaching 
this opinion the VA examiner cited specific treatment 
records, as opposed to generalizations, as the basis for his 
opinion.  The Board finds that this latter opinion was more 
thorough in nature, was based upon a complete examination of 
the veteran and, more importantly, took the relevant evidence 
in the claims file into account.  There is no competent 
explanation as to how the veteran's current hearing loss 
began during or is linked to some event of service when his 
hearing was normal in 1973, several years after service.   

The Board is cognizant of the law that pertains to combat 
veteran's relating to a presumption of in-service injuries.  
Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  However, while § 1154(b) considerably lightens the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service, it does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996)).  Essentially, while 38 U.S.C.A. § 1154 provides 
a factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, 
while the veteran's history of acoustic trauma  during 
service is not in dispute, the preponderance of the competent 
medical evidence in this case demonstrates that the veteran's 
current hearing loss is not related to any incident of his 
period of service, to include his exposure to excessive 
noise.  

The Board has also considered the veteran's belief that his 
current hearing loss is related to his period of service.  
While he is competent to state that he had or has diminished 
hearing, as a lay person he is not competent to give an 
opinion that he had a hearing loss disability as defined by 
38 C.F.R. § 3.385 at any point in time, nor is he competent 
to offer an opinion on medical causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

In sum, the veteran's service medical records show no hearing 
loss disability as defined by the applicable VA regulation.  
An April 1970 separation audiological examination revealed 
some hearing loss in both ears, but a reserve audiological 
evaluation performed in 1973 showed that the veteran's 
hearing was well within normal limits at that time.  A 
bilateral hearing loss disability was first shown many years 
post-service and the most probative opinion evidence weighs 
against a nexus between current hearing loss and any incident 
of service.    

The Board finds that a preponderance of the evidence is 
against the claim for service connection for hearing loss.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hearing loss must be denied.  
38 U.S.C.A. § 5107(b); See also, generally, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


